DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2021 has been entered.
 	Claims 1-3, 5-14, 16, 19-24 are pending.

Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19-21 and 23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Furthermore, the previously withdrawn species claims 2, 3, 9, 11 have also been rejoined.

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/14/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Upon rejoinder and consideration of the previously withdrawn claims, claim 1-3, 5-14, 16, 19-24 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art does not teach a molecular complex comprising a therapeutic agent and a controlled release construct that comprises a primary matrix conjugation site which is linked to a cell adhesive site via a binding region comprising an aptamer and optionally one or more spacer elements, wherein the primary matrix conjugation site is for a naturally-occurring extracellular matrix or a component thereof, a biocompatible polymer, implantable collagen sponge, injectable filler, implantable nerve guidance conduits, extracellular thrombus, laboratory plastic ware or a coating thereof, glassware or a coating thereof, or an implantable medical device or part thereof, as required by the claims. Although controlled release complexes using aptamers were previously known, the prior art does not teach a complex comprising each of: a therapeutic agent, a primary matrix conjugation site, a cell adhesive site, and a binding region comprising an aptamer, configured as required by the claims. 
	
The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed (See MPEP § 1302.14).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756.  The examiner can normally be reached on Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


J. E. Angell, Ph.D.
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635